UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2143


CHARLES GREEN,

                 Plaintiff - Appellant,

          v.

DEPUTY SHERIFF TOM HODGES,

                 Defendant – Appellee,

          and

RICHLAND COUNTY SHERIFF’S DEPARTMENT; SHERIFF LEON LOTT,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:10-cv-03162-JFA)


Submitted:   June 26, 2014                    Decided:   July 2, 2014


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Green, Appellant Pro Se.    Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles Green appeals a jury verdict denying relief on

his 42 U.S.C. § 1983 (2012) complaint.                    We have reviewed the

record, including the transcript of the two-day jury trial, and

find no reversible error.           Accordingly, we affirm.                Green v.

Deputy Tom Hodges, No. 3:10-cv-03162-JFA (D.S.C. filed Aug. 27,

2013;   entered   Aug.     28,   2013).       We   deny    Green’s      motions   for

appointment of counsel and to compel disclosure of evidence.                      We

dispense   with     oral    argument      because       the     facts    and   legal

contentions   are   adequately      presented      in     the   materials      before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2